Citation Nr: 1827437	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of transitional cell bladder carcinoma, status post transurethral resection, rated as noncompensably disabling prior to January 1, 2015, as 20 percent disabling from January 1, 2015 to June 21, 2016, and as 40 percent disabling thereafter.

2.  Entitlement to service connection for the residuals of squamous cell carcinoma of the tongue, to include as secondary to service-connected transitional cell bladder carcinoma, status post transurethral resection.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1994, with service in Operation Desert Storm/Shield.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The August 2008 rating decision granted service connection for transitional cell bladder carcinoma, status post transurethral resection, evaluated as: (1) 0 percent (noncompensably) disabling effective from May 29, 2007 to July 2, 2007; (2) 100 percent disabling effective from July 2, 2007 to February 1, 2008; and (3) 0 percent disabling effective from February 1, 2008.  

In a July 2012 rating decision, the RO increased the initial evaluation for the service-connected transitional cell bladder carcinoma to 100 percent effective from September 1, 2010.  In an October 2014 rating decision, the RO reduced the initial evaluation to 20 percent disabling effective from January 1, 2015.  

In May 2016, the Board remanded the current issues for further evidentiary development.  The development requested was satisfactorily completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Following the May 2016 Board remand, the RO increased the evaluation of residuals of transitional cell bladder carcinoma, status post transurethral resection to 40 percent disabling effective June 21, 2016. 

In May 2017, the Board issued a decision that denied the claims of entitlement to an compensable initial evaluation prior to January 1, 2015 and an initial evaluation in excess of 20 percent from January 1, 2015, and in excess of 40 percent thereafter for the residuals of transitional cell bladder carcinoma, status post transurethral resection and entitlement to service connection for status post radical neck surgery for squamous cell carcinoma of the tongue.  This decision must be vacated for the reasons explained below.  The appeal will be considered de novo by the Board in this decision.

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, the issue has been added to the title page.

Lastly, the Board notes that the Veteran was awarded 100 percent disability ratings for his transitional cell bladder cancer for the periods from July 2, 2007 to February 1, 2008, and from September 1, 2010 to January 1, 2015.  Higher ratings for these periods cannot be awarded.  As such, these periods have been omitted from the issue, as captioned on the title page.  Higher evaluations are still available for each of the other periods in which the Veteran's condition was rated less than 100 percent.  As such, these staged-periods are still under appeal and are reflected in the amended caption on the title page.


FINDINGS OF FACT

1.  For the periods from May 29, 2007 to July 2, 2007, and from February 1, 2008 to September 1, 2010, the residuals of the Veteran's transitional cell bladder carcinoma, status post transurethral resection, were manifested by obstructive symptomatology with stricture disease requiring dilatation one to two times per year. 

2.  For the period from January 1, 2015 to June 21, 2016, the Veteran's disability due to residuals of transitional cell bladder carcinoma, status post transurethral resection was manifested by daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.

3.  Since June 21, 2016, the Veteran's disability due to residuals of transitional cell bladder carcinoma, status post transurethral resection has been manifested by nighttime awakening to void at least five times a night.

4. A tongue condition was not shown in service or for many years thereafter, and the current squamous cell carcinoma of the tongue is not related to service, and was not caused or aggravated by the service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection.

5. Service connection had been established for residuals of transitional cell bladder carcinoma, status post transurethral resection, rated as noncompensable from May 29, 2007 to July 2, 2007, 100 percent disabling from July 2, 2007 to February 1, 2008, noncompensable from February 1, 2008 to September 1, 2010, 100 percent disabling from September 1, 2010, to January 1, 2015, 20 percent disabling from January 1, 2015 to June 21, 2016, and 40 percent disabling thereafter; chronic adjustment disorder, rated as 30 percent disabling from August 30, 2007 to October 29, 2010 and 70 percent disabling thereafter; hearing loss, rated as 30 percent disabling from October 29, 2010; and tinnitus, rated as 10 percent disabling from October 29, 2010.  

6.  The Veteran's multiple service-connected disabilities have precluded him from securing or following a substantially gainful occupation since January 1, 2015.



CONCLUSIONS OF LAW

1. The May 18, 2017 Board decision is vacated.  38 C.F.R. § 20.904(b) (2017).

2.  For the periods from May 29, 2007 to July 2, 2007, and from February 1, 2008 to September 1, 2010, the criteria for an evaluation in excess of 0 percent for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection were not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

3.  For the period from January 1, 2015 to June 21, 2016, the criteria for an evaluation in excess of 20 percent for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

4.  Since June 21, 2016, the criteria for an evaluation in excess of 40 percent for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

5. The criteria for service connection for status post radical neck surgery for squamous cell carcinoma of the tongue have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for a TDIU have been met since January 1, 2015.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

Board decisions are to be based on the entire record in the proceeding and upon consideration of evidence and material of record and applicable provisions of law and regulation.  Each Board decision shall contain a written statement of the Board's findings and conclusions and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  38 U.S.C.A. § 7104. 

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when, in issuing the decision, there was a denial of due process.  38 C.F.R. § 20.904(a).  Here, at the time the May 18, 2017 Board decision was issued, there was a pending request under the Freedom of Information Act (FOIA).  The information requested was not provided to the Veteran and his representative until after the May 18, 2017 decision was issued.  Based on this procedural error, the Board will vacate the May 2017 decision. 

The merits of the appeal are addressed on a de novo basis below.

II. Initial Increased Rating

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119   (1999); 38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The August 2008 rating decision granted service connection for transitional cell bladder carcinoma, status post transurethral resection.  The August 2008 rating decision and subsequent rating decisions in July 2012, October 2014, and June 2016 evaluated the Veteran's service-connected disability as: (1) 0 percent disabling (noncompensable) effective from May 29, 2007 to July 2, 2007; (2) 100 percent disabling effective from July 2, 2007 to February 1, 2008; (3) 0 percent disabling effective from February 1, 2008 to September 1, 2010; (4) 100 percent disabling effective from September 1, 2010 to January 1, 2015; (5) 20 percent disabling effective from January 1, 2015 to June 21, 2016; and (6) 40 percent disabling effective since June 21, 2016.  

The Veteran's service-connected transitional cell bladder carcinoma, status post transurethral resection has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The Veteran seeks a higher evaluation for his service-connected transitional cell bladder carcinoma, status post transurethral resection since May 29, 2007.  

Under Diagnostic 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2017).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The medical evidence of record demonstrates that the Veteran had a recurrence of bladder cancer, as noted by a PET/CT scan on July 3, 2007, and underwent transurethral resection surgery.  The Veteran also reported complete relief of stricture with medication and underwent Bacillus Calmette-Guerin (BCG) treatment.  The medical evidence of record does not show that there was reoccurrence or metastasis of the Veteran's transitional cell bladder carcinoma from February 1, 2008 until September 1, 2010.  In September 2010, the Veteran was diagnosed with recurrent bladder tumors and underwent transurethral resection of large bladder tumors.  During the period from September 1, 2010 to January 1, 2015, the Veteran was rated at 100 percent while receiving BCG treatment and follow-up cystoscopies every three months.  At a February 2011 VA examination, the Veteran was noted to have no renal dysfunction or acute nephritis, but did have marked frequency of urination, incomplete voiding, incontinence, hesitancy, and dysuria.  The examiner recommended the Veteran begin using an absorbent pad.  In a May 2014 rating decision, the RO proposed to decrease the evaluation for this disability from 100 percent to 20 percent.  In May 2014, the RO sent the Veteran notice of its proposal to reduce the evaluation for this disability, in accordance with 38 C.F.R. § 3.105(e).  In an October 2014 rating decision, the RO reduced the initial evaluation to 20 percent effective from January 1, 2015.  Thus, a 100 percent evaluation was not warranted under Diagnostic Code 7528 from May 29, 2007 to July 2, 2007, from February 1, 2008 to September 1, 2010, and as of January 1, 2015, and the disability is rated on its residuals.

As noted above, residuals of malignant neoplasms of the genitourinary system are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or hypertension that is noncompensable under Diagnostic Code 7101, is to be assigned a noncompensable rating.  Renal dysfunction manifested by constant albuminuria or recurring with hyaline and granular casts or red blood cells; or hypertension at least 10 percent under Diagnostic Code 7101, is to be assigned a 30 percent rating.  Renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, is to be assigned a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required.  38 C.F.R. § 4.115a. 

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 0 percent rating requires obstructive symptomatology with or without stricture disease requiring periodic dilatation 1 to 2 times per year.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. 
§ 4.115a.

Period from May 29, 2007 to July 2, 2007 

A review of the Veteran's VA treatment records show that on June 22, 2007, the Veteran complained of hematuria and underwent an urethrogram, which showed stricture in the proximal bulbous urethra and required dilatation.  On July 3, 2007, the Veteran reported that since taking doxazosin he had had no problems voiding and had good flow.  

Based on review of the foregoing, the Board finds that the Veteran's service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection supports the assignment of a 0 percent rating, and not higher, for the period from May 29, 2007 to July 2, 2007, based on residuals of malignant neoplasms of genitourinary system, voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b. 

The lay or medical evidence does not demonstrate the Veteran experienced renal dysfunction.  For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  In this case, neither the lay or medical evidence demonstrates that the Veteran experienced urine leakage or frequency.  A 10 percent rating based on obstructed voiding under 38 C.F.R. § 4.115a is not warranted without evidence of marked obstructive symptomology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months. A 30 percent rating is not warranted without evidence of urinary retention requiring intermittent or continuous catheterization.  Here, the competent medical evidence demonstrates the Veteran's transitional cell bladder carcinoma, status post transurethral resection resulted in stricture disease that required dilatation.  However, the evidence did not show that dilatation was required more than one to two times per year.  The evidence also did not show the Veteran had urinary retention requiring intermittent or continuous catheterization or marked obstructive symptomology with post void residuals greater than 150 cc, uroflowmetry results indicating a markedly diminished flow rate, recurrent urinary tract infections, or stricture disease requiring dilatation every two to three months.  Despite the Veteran's reports of hematuria, this symptomatology supports a 0 percent rating under 38 C.F.R. § 4.115a.  

Period from February 1, 2008 to September 1, 2010

At a February 2008 VA examination, the examiner noted the Veteran was not experiencing dysuria, hematuria, or urinary incontinence.  The examiner also indicated the Veteran did not have any renal failure.  He did not have lethargy, weakness, or anorexia due to his service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection.  Although the Veteran had intermittent voiding intervals with hesitancy, he had good urinary stream without dysuria.  He had no recurrent urinary tract infections, acute nephritis, or bladder stones.  He did not require dilatations and was not a candidate for dialysis. 

At an August 2009 VA examination, the examiner noted the Veteran appeared healthy and had a normal physical examination of the genital region.  The Veteran reported urinary hematuria, difficulty with urinary stream and urinary frequency resulting in waking once per night to void.  He denied dysuria, urinary tract infections, and urinary leakage.  The examiner also noted the Veteran had no need for urinary catheterization.  The Veteran's VA medical treatment records show that in September 2009 the Veteran had adequate urine output.  During these visits, the Veteran denied difficulty with frequency, hesitation, urgency, polyuria, dysuria, hematuria, and incontinence.  On August 17, 2010, the Veteran began to report difficulty with urination, retention, and hematuria for the past month.   

Based on review of the foregoing, the Board finds that the Veteran's service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection supports the assignment of a 0 percent rating, and not higher, for the period from February 1, 2008 to September 1, 2010, based on residuals of malignant neoplasms of genitourinary system, voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b. 

The evidence does not demonstrate the Veteran experienced renal dysfunction.  For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  In this case, neither the lay or medical evidence demonstrates that the Veteran experienced urinary leakage.  Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a.  The evidence indicates the Veteran reported voiding once per night, which is less than the criteria needed for a 10 percent rating based on urinary frequency under 38 C.F.R. § 4.115a.  

As for obstructed voiding, a 10 percent rating based on obstructed voiding under 38 C.F.R. § 4.115a is not warranted without evidence of marked obstructive symptomology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating is not warranted without evidence of urinary retention requiring intermittent or continuous catheterization.  Here, the competent medical evidence demonstrates the Veteran's residuals of transitional cell bladder carcinoma, status post transurethral resection resulted in stricture disease but that it did not require dilatation.  The evidence also did not show the Veteran had urinary retention requiring intermittent or continuous catheterization or marked obstructive symptomology with post void residuals greater than 150 cc, uroflowmetry results indicating a markedly diminished flow rate, recurrent urinary tract infections, or stricture disease requiring dilatation every two to three months.  In fact, the evidence showed that despite intermittent voiding intervals with hesitancy, he had good urinary stream without dysuria.  The Veteran also had no recurrent urinary tract infections, acute nephritis, or bladder stones.  Despite the Veteran's reports of hematuria, this symptomatology supports a 0 percent rating under 38 C.F.R. § 4.115a.  

Period from January 1, 2015 to June 21, 2016

By way of history, at a May 2014 VA examination, the examiner noted the Veteran had voiding dysfunction that caused urinary leakage.  However, he did not require the wearing of absorbent materials or use of an appliance.  The Veteran had increased urinary frequency including daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  The examiner also indicated the Veteran had symptoms of obstructed voiding including hesitancy, slow stream, weak stream, decreased force of stream, and stricture disease that did not require dilation.  He did not have a history of recurrent bladder or urethral infections.

At his February 2015 cystoscopy, the Veteran had urethral stricture but was able to pass the scope, and no bladder tumors or stones were noted.  The clinician recommended double voiding and Flomax due to the Veteran's large amount of bladder debris.  The Veteran denied dysuria, polyuria, or hematuria. 

At his follow up cystoscopy in April 2016, the Veteran reported problems emptying his bladder but denied dysuria, polyuria, or hematuria.  Cystoscopy findings showed very tight urethral stricture but the Veteran was able to pass the scope.  The clinician also noted a lot of bladder debris but no tumors or stones.  The Veteran was advised to return in six months. 

Based on review of the foregoing, the Board finds that the Veteran's service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection supports the assignment of a 20 percent rating, and not higher, for the period from January 1, 2015 to June 21, 2016, based on residuals of malignant neoplasms of genitourinary system, voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b. 

The evidence does not demonstrate that the Veteran experienced renal dysfunction.  For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  In this case, neither the lay or medical evidence demonstrates that the Veteran experienced urine leakage.  A 10 percent rating based on obstructed voiding under 38 C.F.R. § 4.115a is not warranted without evidence of marked obstructive symptomology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months. A 30 percent rating is not warranted without evidence of urinary retention requiring intermittent or continuous catheterization.  Here, the competent medical evidence demonstrates the Veteran's residuals of transitional cell bladder carcinoma, status post transurethral resection resulted in symptoms of obstructed voiding including hesitancy, slow stream, weak stream, decreased force of stream, and stricture disease.  However, the evidence did not demonstrate the Veteran had post void residuals greater than 150 cc, uroflowmetry results indicating a markedly diminished flow rate, recurrent urinary tract infections, or stricture disease requiring dilatation every two to three months.  The evidence also did not show the Veteran had urinary retention requiring intermittent or continuous catheterization.  This symptomatology supports a 0 percent rating under 38 C.F.R. § 4.115a.  

In addition, the record does not demonstrate that a rating in excess of 20 percent is warranted based on voiding dysfunction during the period from January 1, 2015 to June 21, 2016.  In order to warrant a rating in excess of 20 percent based on voiding dysfunction, there must be evidence of that he wears absorbent materials which must be changed 2 times to 4 times per day, has daytime voiding interval less than one hour, or has nocturia 5 times or more a night.  38 C.F.R. § 4.115 (a).  Here, the competent medical evidence reflects that the Veteran did not require use of absorbent materials.  The examiner did note increased urinary frequency, including daytime voiding intervals between one and 2 hours and nighttime awakening to void 3 to 4 times.  Such symptomatology does not support the assignment of an evaluation in excess of 20 percent based on voiding dysfunction from January 1, 2015 to June 21, 2016.  38 C.F.R. § 4.115(a).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  Giving the Veteran the benefit of the doubt, the Boards finds that the Veteran's service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection support the assignment of a 20 percent rating, and not higher, for the period from January 1, 2015 to June 21, 2016.  See 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Period since June 21, 2016  

At the June 2016 VA examination, the examiner reported that the Veteran had urethral stricture and mild incontinence, but he was not using pads or diapers.  The examiner also noted the Veteran's frequency was due to drinking extraordinary amounts of caffeine all day.  The Veteran had voiding dysfunction that caused urinary leakage.  However, he did not require the wearing of absorbent materials or use of an appliance.  The Veteran had increased urinary frequency, including daytime voiding intervals between one and two hours and nighttime awakening to void five or more times.  The examiner also indicated the Veteran had symptoms of obstructed voiding including hesitancy, slow stream, weak stream, decreased force of stream, and stricture disease that did not require dilation.  He did not have a history of recurrent bladder or urethral infections.  The examiner also indicated that the Veteran's malignant neoplasm was in remission.  Regarding the Veteran's contention of worsening and cloudy urine, the examiner noted the Veteran's urine analysis performed prior to and on the date of the examination were normal.  

Based on review of the foregoing, the Board finds that the Veteran's service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection supports the assignment of a 40 percent rating, and not higher, for the period from since June 21, 2016, based on residuals of malignant neoplasms of genitourinary system, voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b. 

As of June 21, 2016,  the Veteran has been assigned a 40 percent rating for his service-connected transitional cell bladder carcinoma, status post transurethral resection based on voiding dysfunction under 38 C.F.R. § 4.115(a).  This is the maximum possible schedular rating for urinary frequency and it contemplates daytime voiding interval of less than one hour or awakening to void five or more times per night.  Although there is evidence of obstructed voiding, the maximum schedular rating for obstructed voiding is only 30 percent.  A rating in excess of 40 percent for residuals of malignant neoplasms of the genitourinary system requires evidence of urine leakage or renal dysfunction.  In this case, although the Veteran reported urinary leakage, he did not require the use of absorbent materials.  The medical records also did not demonstrate evidence of renal dysfunction.  However, the evidence did show increased urinary frequency resulting in nighttime awakening to void five or more times per night. 

III. Service Connection

In this case, the Veteran asserts that he was exposed to numerous carcinogens while serving in Operation Desert Storm and this caused squamous cell carcinoma of the tongue.  The Veteran also contends that his status post radical neck surgery for squamous cell carcinoma of the tongue is related to his service connected residuals of transitional cell bladder carcinoma, status post transurethral resection, for which service connection was granted effective May 2007.  In this regard, the Veteran has indicated that he was told by his doctor that the cancerous cells which led to the development of his transitional cell bladder carcinoma in 1994 could have remained dormant and manifested at a later date into his currently diagnosed squamous cell carcinoma of the tongue.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3)(4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf Veteran.  38 C.F.R. §  3.317(e).

As an initial matter, the Board notes that the Veteran was diagnosed with poorly differentiated squamous cell carcinoma of the tongue in June 2004.  VA medical treatment records and private medical treatment records also document extensive treatment for squamous cell cancer.  As there is a formal diagnosis, service connection is not warranted pursuant to the provisions of 38 C.F.R. § 3.317.  Additionally, as the first criterion for establishing service connection has been met, the question becomes whether this condition manifested in service or is otherwise related to service or to a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The service treatment records do not contain any complaints, treatment, findings, or diagnoses of a tongue condition.  The March 1994 separation examination indicated a normal clinical evaluation, including of the mouth and throat. 

During post-service treatment, at his June 2004 oncological consultation, the Veteran reported he smoked one pack of cigarettes daily for the past 18 years.  His private doctor stated that the Veteran's squamous cell carcinoma of the tongue was a smoking-related malignancy and advised the Veteran to discontinue all tobacco use.  Private records show that by April 2006, the Veteran began smoking again and VA treatment records during the pendency of the appeal indicate he was smoking two packs per day.  In December 2010, the Veteran reported he was still smoking.  In April 2016, the Veteran was noted to be a current smoker and declined to quit smoking.  Post-service treatment records also show multiple referrals to smoking cessation clinics and recommendations by his doctors to discontinue smoking as he was a high risk for cancer recurrence. 

At the February 2008 VA examination in connection with the Veteran's bladder cancer, the examiner diagnosed the Veteran with poorly differentiated squamous cell carcinoma, base of the tongue, and transitional cell carcinoma of the bladder with multiple recurrences.  He also noted that the Veteran has a smoking history of twenty years.  The examiner opined that the Veteran's tongue cancer was less likely than not related to his service-connected bladder cancer.  The examiner explained that the two cancers are etiologically unrelated and his tongue cancer was not a form of metastatic disease. 

Pursuant to the May 2016 Board remand, the Veteran was afforded a VA examination in June 2016.  At the VA examination, the examiner opined that the Veteran's squamous cell carcinoma of the tongue was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He also opined the Veteran's squamous cell carcinoma of the tongue was less likely than not related to and not aggravated by his service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection resection and that both conditions were totally unrelated.  The examiner explained that the Veteran had no records in service suggestive of a tongue condition, did not claim any conditions upon separation, and was a long-term smoker.  The examiner further explained that a smoking history of more than 10 pack years was a risk factor for oropharyngeal squamous cell carcinoma.  

After review of the record, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for status post radical neck surgery for squamous cell carcinoma of the tongue.

The Board finds that the negative opinions of the February 2008 and June 2016 VA examiners, provided after examining the Veteran and reviewing the claims file, are highly probative as they reflect consideration of all relevant facts.  When reading the opinions together, the examiners provided a detailed rationale for the conclusion reached.  Their conclusions are supported by the medical evidence of record, which includes service treatment records noting no complaints of a tongue condition and post-service treatment records indicating squamous cell carcinoma of the tongue was a smoking-related malignancy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There are no medical opinions of record to the contrary.  

To the extent the Veteran contends his squamous cell carcinoma of the tongue is related to carcinogen exposure in service, the medical evidence does not reflect this contention.  Furthermore, given that the only evidence in this regard is the Veteran's lay statements, a medical opinion on this aspect of the claim is unnecessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Board acknowledges the Veteran's belief that his squamous cell carcinoma of the tongue is related to service or to his service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection.  However, as a layperson, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his squamous cell carcinoma of the tongue, as it pertains to a relationship to his transitional cell bladder carcinoma, along with the Veteran's long-term history of smoking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this regard, the etiology of squamous cell carcinoma of the tongue is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his squamous cell carcinoma of the tongue is not competent medical evidence.  The Board finds the opinions of the February 2008 and June 2016 VA examiners to be significantly more probative than the Veteran's lay assertions.

In summary, the preponderance of the probative evidence indicates that a tongue condition was not shown in service or for many years thereafter, and that the current squamous cell carcinoma of the tongue is not related to service or caused or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV. Entitlement to a TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The Board notes that the Veteran has been in receipt of a combined 100 percent rating for his service-connected disabilities from July 2, 2007 to February 1, 2008 and from September 1, 2010, to January 1, 2015.  As a 100 percent rating is the maximum payable, the periods from July 2, 2007 to February 1, 2008 and from September 1, 2010 to January 1, 2015 are not for consideration in the appeal of TDIU and the issue of entitlement to a TDIU is rendered moot.  

At the outset, the Board notes that excluding the periods during which the Veteran was in receipt of a 100 percent disability rating, the criteria for a schedular TDIU  rating were met effective from January 1, 2015.  Service connection had been established for residuals of transitional cell bladder carcinoma, status post transurethral resection, rated as noncompensable from May 29, 2007 to July 2, 2007, 100 percent disabling from July 2, 2007 to February 1, 2008, noncompensable from February 1, 2008 to September 1, 2010, 100 percent disabling from from September 1, 2010, to January 1, 2015, 20 percent disabling from January 1, 2015 to June 21, 2016, and 40 percent disabling thereafter; chronic adjustment disorder, rated as 30 percent disabling from August 30, 2007 to October 29, 2010 and 70 percent disabling thereafter; hearing loss, rated as 30 percent disabling from October 29, 2010; and tinnitus, rated as 10 percent disabling from October 29, 2010.  The Veteran's combined schedular rating was 90 percent as of that date (the Veteran's hearing loss and tinnitus are of a common etiology).  

The remaining question is whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

In a November 2007 TDIU application, the Veteran reported that he completed one year of college and worked as a deputy sheriff at the Fresno County Sherriff Department from May 1998 to September 2003 and as an office manager at Ednic Towing from January 2006 to August 2006.  He stated that he became too disabled to work in September 2003 due to cancer and PTSD.  He further indicated that he could not be exposed to the sun for long periods of time. 

At a February 2008 VA psychiatric examination, the examiner noted the Veteran was very easy to interview and was bright, articulate, and very accurate in his historical recollections.  The examiner determined that the Veteran had occasional decrease in his work efficiency or there were intermittent periods of inability to perform occupational tasks if they were available, due to mental disorder signs and symptoms, but generally, his functioning was satisfactory.

At the February 2008 VA genitourinary and digestive examination, the examiner opined that the Veteran's activities of daily living were impacted by his tongue cancer, which is not service-connected, as swallowing was difficult and he had significant pain and immobility in his dominant right shoulder.  As for service-connected bladder cancer, the Veteran did not have any residuals of malignancy, lethargy, weakness, or anorexia.  The Veteran had intermittent voiding intervals with hesitancy but no dysuria, incontinence, urinary tract infections, acute nephritis, or bladder stones.  He had not had recent hospitalizations or dilatations. 

By way of history, at a March 2011 mental disorders VA examination, the examiner noted the Veteran's symptoms of chronic adjustment disorder had worsened since the last examination - including occasionally inappropriate social interaction, inability to form last and close relationships, anhedonia, fear of death, impaired concentration and memory, depressed mood, irritation and anger, chronic sleep impairment, and panic attacks marked by palpitations.  The examiner opined that due to his service-connected disabilities, the Veteran was currently unable to function in most occupational settings including general employment settings and sedentary employment; he was able to function minimally in loosely supervised settings in which little interaction with the public is required. 

As for the Veteran's hearing loss and tinnitus, an April 2011 VA audiologist opined that with the help of an appropriately fit hearing aid system, the Veteran's hearing loss would have minimal or no substantial effect on his ability to engage in substantial gainful employment.  At VA examinations in May 2014 and June 2016, the examiner opined that the Veteran's bladder cancer condition did not impact his ability to work.  He reasoned that this was the Veteran's longest recurrent free interval since 2011 but that he would need recurrent cystoscopies.

The Board finds that since January 1, 2015, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his combined service-connected disabilities.  Given the Veteran's level of education, his primary employment history as a deputy sheriff and office manager, and his level of disability due to his residual of bladder cancer, chronic adjustment disorder, hearing loss, and tinnitus, however, the Board finds that the combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the opinions of the May 2014 and June 2016 VA examiners and April 2011 VA audiologist; however, the examiners did not consider the combined effects of his service-connected disabilities, particularly the impact of his bladder cancer on his chronic adjustment disorder.  Moreover, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected disabilities.  Therefore, entitlement to a TDIU is granted, effective January 1, 2015.

While the above decision grants TDIU effective from January 1, 2015, there remains the matter of whether the Veteran is entitled to a TDIU from May 29, 2007 to July 2, 2007 and from February 1, 2008 to September 1, 2010.  As a 100 percent rating is the maximum payable, the periods from July 2, 2007 to February 1, 2008, and from September 1, 2010 to January 1, 2015 are not for consideration in the appeal of TDIU.  The Veteran's service-connected disabilities did not meet the minimum percentage requirements for TDIU as set forth in 38 C.F.R. § 4.16(a) for the periods from May 29, 2007 to July 2, 2007 and from February 1, 2008 to September 1, 2010.

In this regard, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  However, evidence during these periods document no more than moderate limitations due to the Veteran's bladder cancer and chronic adjustment disorder.  The Veteran was not in receipt of service connection for hearing loss or tinnitus until October 29, 2010.  The evidence did not reveal urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day; urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night; or marked obstructive symptomatology.  Evidence also did not reveal occupational and social impairment with reduced reliability and productivity due to the Veteran's chronic adjustment disorder.  Although the February 2008 VA examiner noted reported that the Veteran's activities of living were impacted, the examiner attributed this to the Veteran's nonservice-connection cancer of the tongue.  In this case, while the Veteran was found to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) effective since January 1, 2015, the Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted from May 29, 2007 to July 2, 2007 and from February 1, 2008 to September 1, 2010 because the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities did not render him unemployable during these periods.  Therefore, referral for extraschedular consideration, is not warranted.


ORDER

An initial compensable evaluation from May 29, 2007 to July 2, 2007 for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection, is denied.

An initial compensable evaluation from February 1, 2008 to September 1, 2010 for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection, is denied.

An initial rating higher than 20 percent from January 1, 2015 to June 21, 2016 for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection, is denied.

An initial rating higher than 40 percent since June 21, 2016 for service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection, is denied.

Service connection for status post radical neck surgery for squamous cell carcinoma of the tongue, to include as secondary to the service-connected residuals of transitional cell bladder carcinoma, status post transurethral resection, is denied.

A TDIU due to service-connected disabilities is granted from January 1, 2015.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


